UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

WEI SUN,
Plaintiff-Appellee,

v.

TONY DONG LI; COLLEEN
MACDONALD LI,No. 99-1356
Defendants-Appellants,

and

G&S HOMES, LLC,
Defendant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge.
(CA-97-314-JFM)

Submitted: October 22, 1999

Decided: November 22, 1999

Before WILLIAMS and KING, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John H. Doud, III, Baltimore, Maryland, for Appellants. Robert W.
Guth, Albert H. Lechner, THE LAW OFFICES OF ROBERT W.
GUTH, P.A., Columbia, Maryland; Jeffrey J. Plum, THE LAW
OFFICES OF JEFFREY J. PLUM, P.A., Bel Air, Maryland, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants Tony Li and Colleen Li appeal the district court's order
imposing compensatory and punitive damages following a jury ver-
dict in favor of Appellee Wei Sun. Finding no error, we affirm.

This lawsuit arose out of a series of financial transactions between
the Lis and Wei Sun. Sun claims he transferred more than $3,000,000
to the United States from China for potential investment. Although
approximately half of that amount was ultimately returned to China
at Sun's request, Sun claims that the remainder was used by the Lis
to purchase a house and to fund a limited liability company, G & S
Homes, L.L.C. The Lis deny Sun's claims and maintain that the
money used to purchase the house and fund G&S Homes was pro-
vided by Tony Li's brother. The Lis subsequently denied Wei Sun
access to and control over the house and G & S Homes. The jury
found in favor of Sun on his claims for fraudulent misrepresentation,
breach of fiduciary duty, and conversion. The jury awarded compen-
satory damages in the amount of $1,435,000 and punitive damages in
the amount of $422,500. The district court reduced the punitive dam-
age award to $60,000.

The Lis raise six issues on appeal: (1) whether there was clear and
convincing evidence that Tony Li made a fraudulent misrepresenta-
tion to Wei Sun; (2) whether Sun's claim against the Lis' house is
barred by the statute of frauds; (3) whether the district court erred in
submitting the conversion count to the jury; (4) whether the district

                     2
court erred in submitting the breach of fiduciary duty count to the
jury; (5) whether the district court erred in submitting Sun's claim for
punitive damages to the jury; and (6) whether there is substantial evi-
dence in the record to support the claims for damages. We have
reviewed the record and find no merit to the Lis' arguments. Accord-
ingly, we affirm.

Substantial evidence in the record supports the jury's determination
that Tony Li made a fraudulent representation to Wei Sun. Because
this court is bound by the credibility choices of the jury, we affirm
the jury's verdict of fraud. See United States v. Saunders, 886 F.2d
56, 60 (4th Cir. 1989).

We also find that the Maryland statute of frauds did not bar Sun's
claim to recover monetary damages to the extent of the value of the
Lis' home. As the district court correctly determined, Wei Sun did not
claim actual title to the house. Instead, he argued that the property
should have been an asset of G & S Homes, and that the company
was entitled to compensation to the extent of the value of the prop-
erty. Even though a direct claim to the house would be barred by the
statute of frauds, Maryland law supports Sun's entitlement to com-
pensation for the value of the property on a quantum meruit basis. See
Duck v. Quality Custom Homes, Inc., 220 A.2d 143, 146 (Md. 1966).

Although the general rule is that the tort of conversion does not
extend to intangible property rights, Maryland law has recognized an
exception if the rights are "merged into a tangible document over
which the defendant exercises some form of ownership or dominion"
or when the defendant converts "specific segregated or identifiable
funds." Allied Inv. Corp. v. Jasen, 731 A.2d 957, 965-66 (Md. 1999).
The jury determined that the Lis knew the money at issue belonged
to Wei Sun and that he owned all of the membership interest in G & S
Homes. Nevertheless, the Lis exercised dominion over the underlying
identifiable funds of the company and denied Sun's investment and
ownership interest. We find that the district did not abuse its discre-
tion in submitting the conversion claim to the jury.

The Lis claim that the district court improperly submitted the
breach of fiduciary duty claim to the jury as an alternate theory of
recovery. Because Sun "may join, either as independent or as alter-

                     3
nate claims, as many claims, legal, equitable, or maritime" as he has
against the Lis under Rule 18(a) of the Federal Rules of Civil Proce-
dure, we find this claim to be without merit. Accordingly, we find that
the district court did not err in submitting this claim to the jury.

Finally, we find that the district court did not err in awarding puni-
tive and compensatory damages to Sun. Whether Tony Li acted with
actual malice to justify punitive damages in this case was a proper
credibility determination for the jury and is not reviewable by this
court. Additionally, we find that substantial evidence supports Sun's
claims for compensatory damages.

Accordingly, we affirm the district's court orders. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4